Citation Nr: 1208937	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  06-31 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for non-Hodgkin's lymphoma.

3.  Entitlement to service connection for a disability manifested by shortness of breath and fatigue.


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel





INTRODUCTION

The Veteran had active service from April 1979 to May 1982, in May 1992, and from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2009 decision, the Board denied reopening the previously denied claims of service connection for hepatitis C and non-Hodgkin's lymphoma and service connection for a disability manifested by shortness of breath and fatigue.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Memorandum Decision, the Court vacated the Board's September 2009 decision, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2001, the Veteran submitted authorization to VA to obtain records, which included private, post-service treatment records for hepatitis C and non-Hodgkin's lymphoma.  The records were not requested, and in an April 2002 rating decision the RO denied service connection for non-Hodgkin's lymphoma and hepatitis C. 

In March 2005 the Veteran submitted the current request to reopen the previously denied claims of service connection for hepatitic C and non-Hodgkin's lymphoma and a claim of service connection for a disability manifested by shortness of breath and fatigue.  The treatment records for hepatitis C and non-Hodgkin's lymphoma that the Veteran identified in February 2001 have yet to be requested.  These are from Highland Hospital, Valley Medical, and Kaiser Hospital.  The authorization that the Veteran submitted in February 2001 has since expired.  The duty to assist requires that VA now request these private treatment records on behalf of the Veteran if he returns the required authorization forms.

The issue of service connection for a disability manifested by shortness of breath and fatigue is inextricably intertwined with whether new and material evidence has been submitted to reopen the previously denied claims of service connection for hepatitis C and non-Hodgkin's lymphoma.  Therefore, this issue cannot be decided on the merits at this time.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); Tyrues v. Shinseki, 23 Vet. App. 166 (2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and the evidence and information that is necessary to establish entitlement to the underlying claim.  Such notice has not been provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice in accordance with the law and pertinent Court decisions, including Kent, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and any other applicable legal precedent.

2.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims related to hepatitis C, non-Hodgkin's lymphoma, and a disability manifested by shortness of breath and fatigue, including Highland Hospital, Valley Medical, and Kaiser Hospital.  Document all unsuccessful attempts to obtain such records.

3.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


